UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4125


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANNON BEARFIELD,

                Defendant - Appellant.



                              No. 11-4127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHANNON ALLEN BEARFIELD,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00166-HEH-1; 3:10-cr-00219-HEH-1)


Submitted:   August 3, 2011                 Decided:   August 22, 2011


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.
Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul Gill,
Assistant Federal Public Defender, Caroline S. Platt, Appellate
Attorney, Richmond, Virginia, for Appellant.    Roderick Charles
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Shannon Allen Bearfield pleaded guilty, pursuant to a

written plea agreement, to one count of possession with intent

to distribute fifty grams or more of cocaine, in violation of 21

U.S.C.     § 841(a)(1)     (2006).          The     district          court     sentenced

Bearfield to 276 months’ imprisonment.                  Because Bearfield was on

supervised release when he committed the aforementioned offense,

the   district   court     also    revoked        his    supervised         release     and

sentenced him to an additional fifty-four months’ imprisonment.

Through counsel, Bearfield now appeals the drug conviction and

sentence in accordance with Anders v. California, 386 U.S. 738

(1967),     presenting     no     meritorious       grounds           and     raising    no

specific questions for our review (No. 11-4127).                        Bearfield also

appeals    his   revocation       sentence        (No.        11-4125),       questioning

whether it was reasonable but stating there are no meritorious

issues for review.       Bearfield was advised of his right to file a

pro   se   supplemental    brief,     but    has        not    exercised       it.      The

Government    moves   to    dismiss    the        appeal       of    Bearfield’s        drug

conviction on the basis of a waiver of appeal rights provision

in Bearfield’s plea agreement.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                        United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010); United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                           This Court reviews

                                        3
the validity of an appeal waiver de novo, and will enforce the

waiver if it is valid and the issue appealed is within the scope

thereof.        United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).

               After reviewing the record, we conclude that Bearfield

knowingly and intelligently waived his right to appeal his drug

conviction and sentence.              We note that the language and meaning

of the appeal waiver in this case is clear and unmistakable, and

both Bearfield and his attorney signed the agreement, indicating

that Bearfield had been fully advised about and understood the

terms    of     the    plea    agreement,        including   the   appeal     waiver.

Further, he was fully questioned about the appeal waiver at the

properly conducted Fed. R. Crim. P. 11 hearing.                          Accordingly,

the   waiver     is    valid.         Finally,    although     Bearfield    does     not

allege any specific error as to his drug conviction, we have

reviewed       the    record   and    conclude     any   potentially      meritorious

issues would fall within the broad appeal waiver.                          Hence, we

grant the Government’s motion to dismiss appeal number 11-4127.

               With respect to Bearfield’s revocation sentence, our

review of the record, including the transcript of the revocation

hearing,       convinces       us    that   the     district     court     imposed     a

reasonable sentence.            The district court has broad discretion to

impose     a    sentence       upon     revoking     a   defendant’s       supervised

release.       United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

                                            4
2010).      Thus, we will affirm a sentence imposed after revocation

of supervised release if it is within the governing statutory

range and not plainly unreasonable.                              United States v. Crudup,

461      F.3d   433,      439-40        (4th     Cir.       2006).           Before       determining

whether the sentence is “plainly unreasonable” the court must

decide whether it is unreasonable.                             Id. at 438.             In doing so,

the court “follow[s] generally the procedural and substantive

considerations” used in reviewing original sentences.                                       Id.

                A sentence is procedurally reasonable if the district

court has considered the policy statements contained in Chapter

7   of    the    Guidelines           and   the      applicable         18    U.S.C.        §   3553(a)

(2006) factors, id. at 440, and has adequately explained the

sentence        chosen,     although           it       need   not    explain         a     revocation

sentence        in   as    much        detail        as    when      imposing         the       original

sentence.            Thompson,          595      F.3d       at    547.            A    sentence       is

substantively reasonable if the district court states a proper

basis     for    its      imposition        of      a     sentence      up    to      the   statutory

maximum.        Crudup, 461 F.3d at 440.                         If, after considering the

above, the appeals court decides that the revocation sentence is

not      unreasonable,          it    should        affirm.        Id.       at    439.         In   this

initial inquiry, this court takes a more deferential posture

concerning issues of fact and the exercise of discretion than it

does      applying        the        reasonableness            review    to        post-conviction

Guidelines sentences.                  United States v. Moulden, 478 F.3d 652,

                                                     5
656 (4th Cir. 2007).            Only if this court finds the revocation

sentence      unreasonable      must    the     court    decide    whether   it    is

“plainly” so.        Id. at 657.

              Our review of the record confirms that the revocation

sentence is not unreasonable, let alone plainly so.                    Further, in

accordance with Anders, we have reviewed the entire record in

this   case    and    have   found     no   meritorious     issues    for    appeal.

Accordingly, the judgment in appeal number 11-4125 is affirmed.

              This court requires that counsel inform Bearfield, in

writing,   of    the    right   to     petition    the   Supreme     Court   of   the

United States for further review.                If Bearfield requests that a

petition be filed, but counsel believes that such petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Bearfield.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                              11-4125 - AFFIRMED
                                                             11-4127 - DISMISSED




                                            6